[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________ ELEVENTH CIRCUIT
                                                        NOVEMBER 3, 2006
                     Nos. 05-14686 & 06-12082           THOMAS K. KAHN
                    ________________________                CLERK


              D. C. Docket No. 03-00896-CV-T-24-TGW

PROFESSIONAL EMPLOYER PLANS, INC.,

                                                      Plaintiff
                                                      Counter-Defendant
                                                      Appellee,


                                versus


LEADING EDGE INSURANCE GROUP, INC.,

                                                      Defendant-
                                                      Counter-Claimant
                                                      Cross-Claimant
                                                      Appellant.

                     _______________________

             Appeals from the United States District Court
                  for the Middle District of Florida
                   _________________________


                         (November 3, 2006)
Before BLACK and HULL, Circuit Judges, and RYSKAMP,* District Judge.

PER CURIAM:

       Appellant, Leading Edge Insurance Group, Inc., appeals the district court’s

denial of its motion for judgment as a matter of law following a jury verdict

holding Leading Edge liable for fraud and violating the New Jersey Consumer

Fraud Act (NJCFA). Leading Edge also appeals the district court’s award of

attorneys’ fees to Appellee, Professional Employer Plans, Inc. (PEP), the denial of

its request for attorneys’ fees for the civil theft claim, and the denial of its motion

for remittitur.

       In its opinion dated August 2, 2005, the district court considered the

evidence in the light most favorable to the Plaintiff and denied Leading Edge’s

motion for judgment as a matter of law for the fraud claim and NJCFA claim and

motion for remittitur. The district court awarded PEP attorneys’ fees and costs

under the NJCFA because the jury found Leading Edge committed an

unconscionable commercial practice. The court also found that Professional

Employer Plans presented substantial support for its civil theft claim and therefore

refused to award attorneys’ fees or costs to Leading Edge for that claim.

       We have heard oral argument, thoroughly reviewed the Record, and


       *
         Honorable Kenneth L. Ryskamp, United States District Judge for the Southern District
of Florida, sitting by designation.

                                               2
concluded the district court committed no error.

      AFFIRMED.




                                         3